The Appeal in the above-entitled matter, filed the 15th day of August, 1979, having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. 801, the Court finds:
1. The appellant has failed to specifically question any law or any ruling of the District Judge.
2. The appeal fails to specify any manner in which the 1968 Indian Civil Rights Act has been violated.
THEREFORE, the appeal in the above-entitled matter is DISMISSED.
The Stay of Execution, granted the 8th day of August, 1979, is hereby VACATED.
*99Jerome McCabe
Acting Chief Justice of the Navajo Nation